United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.K., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
WEST LOS ANGELES VETERANS
ADMINISTRATION MEDICAL CENTER,
Los Angeles, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0988
Issued: November 4, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 4, 2019 appellant filed a timely appeal from a January 4, 2019 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence on appeal. However, the Board’s Rules of Procedure
provides: “The Board’s review of a case is limited to the evidence in the case record that was before OWCP at the
time of its final decision. Evidence not before OWCP will not be considered by the Board for the first time on appeal.”
20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional evidence for the first time on
appeal. Id.

ISSUE
The issue is whether appellant has met her burden of proof to establish a back condition
causally related to her accepted October 9, 2018 employment incident.
FACTUAL HISTORY
On October 11, 2018 appellant, then a 54-year-old vocational nurse, filed a traumatic injury
claim (Form CA-1) alleging that on October 9, 2018 she sustained an injury to her lower back
when she was helping place a patient from a gurney into his wheelchair while in the performance
of duty. She did not stop work. The employing establishment controverted the claim contending
that an investigation of the incident did not support appellant’s statements because the patient was
able to assist in his transfer to the wheelchair and a witness provided an account inconsistent with
appellant’s statements.
In a development letter dated November 27, 2018, OWCP advised appellant that additional
factual and medical evidence was necessary to establish her claim. It specifically requested that
she submit a medical report from her attending physician which provided a diagnosis and an
opinion, supported by medical rationale, as to how the reported employment incident caused or
aggravated a medical condition. OWCP also provided a questionnaire for completion and afforded
appellant 30 days to submit the necessary evidence. Appellant did not submit any additional
evidence.
By decision dated January 4, 2019, OWCP accepted that the incident occurred as alleged,
but denied appellant’s claim finding that she had not submitted any medical evidence containing
a medical diagnosis in connection with the October 9, 2018 employment incident. It concluded,
therefore, that the requirements had not been met to establish an injury as defined by FECA.
LEGAL PRECEDENT
A claimant seeking benefits under FECA3 has the burden of proof to establish the essential
elements of his or her claim by the weight of the reliable, probative, and substantial evidence,
including the fact that the individual is an employee of the United States within the meaning of
FECA, that the claim was filed within the applicable time limitation, that an injury was sustained
in the performance of duty as alleged, and that any specific condition or disability claimed is
causally related to the employment injury.4 These are the essential elements of each and every
compensation claim regardless of whether the claim is predicated on a traumatic injury or an
occupational disease.5

3

Supra note 1.

4

20 C.F.R. § 10.115(e), (f); R.M., Docket No. 18-1281 (issued March 6, 2019); see Jacquelyn L. Oliver, 48 ECAB
232, 235-36 (1996).
5

S.G., Docket No. 18-1373 (issued February 12, 2019); Michael E. Smith, 50 ECAB 313 (1999).

2

To determine if an employee sustained a traumatic injury in the performance of duty,
OWCP begins with an analysis of whether fact of injury has been established.6 Fact of injury
consists of two components that must be considered in conjunction with one another. The first
component is whether the employee actually experienced the employment incident that allegedly
occurred.7 The second component is whether the employment incident caused a personal injury.8
An employee may establish that an injury occurred in the performance of duty as alleged, but fail
to establish that the disability or specific condition for which compensation is being claimed is
causally related to the accepted incident.9
Causal relationship is a medical issue, and the medical evidence required to establish causal
relationship is rationalized medical evidence.10 The opinion of the physician must be based on a
complete factual and medical background of the claimant, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the employee.11
Neither the mere fact that a disease or condition manifests itself during a period of employment,
nor the belief that the disease or condition was caused or aggravated by employment factors or
incidents is sufficient to establish causal relationship.12
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish a back condition
causally related to the accepted October 9, 2018 employment incident.
The Board finds that appellant has not submitted medical evidence from a physician
containing a diagnosis in connection with the October 9, 2018 employment incident.13 The only
evidence appellant submitted to the record was her completed Form CA-1. OWCP advised
appellant in a November 27, 2018 development letter that further medical evidence was necessary
to establish her claim. It also afforded her an opportunity to submit a narrative medical report
from her physician, which included a diagnosis and an opinion regarding causal relationship.14
6

D.B., Docket No. 18-1348 (issued January 4, 2019); T.H., 59 ECAB 388, 393-94 (2008).

7

C.L., Docket No. 18-1732 (issued April 2, 2019); D.S., Docket No. 17-1422 (issued November 9, 2017); Elaine
Pendleton, 40 ECAB 1143 (1989).
8
C.L., id.; R.M., supra note 4; B.M., Docket No. 17-0796 (issued July 5, 2018); John J. Carlone, 41 ECAB
354 (1989).
9

D.D., Docket No. 18-0648 (issued October 15, 2018); Shirley A. Temple, 48 ECAB 404, 407 (1997).

10

G.N., Docket No. 18-0403 (issued September 13, 2018); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

11
E.V., Docket No. 18-1617 (issued February 26, 2019); see also Leslie C. Moore, 52 ECAB 132 (2000); Gary L.
Fowler, 45 ECAB 365 (1994).
12

T.H., Docket No. 18-1736 (issued March 13, 2019); Dennis M. Mascarenas, 49 ECAB 215 (1997).

13

C.L., supra note 7; see E.B., Docket No. 18-0014 (issued July 12, 2018); L.F., Docket No. 17-1511 (issued
November 28, 2017); J.P., Docket No. 14-0087 (issued March 14, 2014).
14

See A.F., Docket No. 17-1374 (issued March 19, 2019).

3

However, appellant did not respond to this request. She has the burden of proof to submit
rationalized medical evidence establishing that a diagnosed medical condition was causally related
to the accepted November 5, 2018 employment incident.15 Appellant has not submitted such
evidence and thus has not met her burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a back condition
causally related to the accepted October 9, 2018 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the January 4, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 4, 2019
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

15

See R.C., Docket No. 18-1639 (issued February 26, 2019).

4

